                                    Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 1 of 20 Page ID #:1



                                1     C. DENNIS LOOMIS (SBN: 82359)
                                         E-Mail: cdloomis@buchalter.com
                                2     AARON LEVINE (SBN: 299260)
                                3        E-Mail: alevine@buchalter.com
                                      BUCHALTER, A PROFESSIONAL CORPORATION
                                4     1000 Wilshire Boulevard, Suite 1500
                                      Los Angeles, California 90017-2457
                                5     Fax: (213) 896-0400
                                6
                                      Tel.: (310) 490-3373

                                7     Attorneys for Plaintiff,
                                      JANGLE VISION, LLC
                                8

                                9                              UNITED STATES DISTRICT COURT
                           10
                                                             CENTRAL DISTRICT OF CALIFORNIA
                           11
                                     JANGLE VISION, LLC., a California          Case No. 2:21-cv-06627
                           12        limited liability company,
                           13                                                   COMPLAINT FOR:
                                                      Plaintiff,
                           14                                                   1. COPYRIGHT INFRINGEMENT
                                             vs.                                   UNDER 17 U.S.C. § 101, etc.;
                           15
                              ALEXANDER WANG                                    2. UNFAIR COMPETITION
                           16 INCORPORATED, a Delaware                             UNDER CAL. BUS. & PROF.
                              Corporation; ALEXANDER WANG, an                      CODE § 17200);
                           17 individual; and DOES 1 through 10,

                           18 inclusive
                                                                                JURY TRIAL DEMANDED
                           19                           Defendants.
                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION                                               1
        LOS ANG ELES
                                                                       COMPLAINT
                                     BN 45690905v16
                                    Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 2 of 20 Page ID #:2



                                1            Plaintiff Jangle Vision, LLC (“Plaintiff” or “Jangle Vision”), by and through
                                2    its attorneys, hereby alleges as follows:
                                3                                              PARTIES
                                4            1.       Plaintiff is, and at all times pertinent to this action has been, a limited
                                5    liability company duly organized and existing under the laws of the State of
                                6    California, and having its principal place of business at 225 S. Gale Drive # B,
                                7    Beverly Hills, California 90211.
                                8            2.       Plaintiff is informed and believes, and on that basis alleges, that
                                9    defendant Alexander Wang Incorporated (“AWI”) is, and at all times pertinent to
                           10        this action has been, a foreign corporation duly organized and existing under the
                           11        laws of the State of Delaware with a place of business at 386 Broadway, Third
                           12        Floor, New York, New York 10013. Plaintiff is further informed and believes, and
                           13        on that basis alleges, that AWI is an internationally recognized designer of upscale,
                           14        high fashion apparel and accessories, including luxury hand bags, and is the owner
                           15        and operator of upscale retail stores and store-in-stores under the brand name
                           16        “Alexander Wang.” At all times material hereto, AWI has operated its Instagram
                           17        page at the URL: www.Instagram.com/alexanderWangNY and has operated its
                           18        Facebook page at the URL: www.Facebook.com/AlexanderWangNY.
                           19                3.       Plaintiff is informed and believes, and on that basis alleges, that
                           20        defendant Alexander Wang (“Mr. Wang”) is an individual and resident of the State
                           21        of New York. Plaintiff is further informed and believes, and on that basis alleges,
                           22        that Mr. Wang is a world famous fashion designer and the Co-Founder, Chairman,
                           23        and Creative Director of AWI. At all times material hereto, Mr. Wang has operated
                           24        his Instagram page at the URL: www.Instagram.com/alexwangny. (AWI and Mr.
                           25        Wang will sometimes be referred to collectively as “Defendants.”)
                           26                4.       Plaintiff is currently ignorant of the true names and capacities, whether
                           27        individual, corporate, associate, or otherwise, of the defendants sued herein under
                           28        the fictitious names DOES 1 through 10, inclusive, and therefore sues such
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                       2
        LOS ANG ELES
                                                                             COMPLAINT
                                     BN 45690905v16
                                    Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 3 of 20 Page ID #:3



                                1    defendants by such fictitious names. Plaintiff will amend this complaint to allege
                                2    the true names and capacities of said fictitiously named defendants when their true
                                3    names and capacities have been ascertained. Plaintiff is informed and believes and
                                4    thereon alleges that each of the fictitiously named “DOE” defendants are legally
                                5    responsible in some manner for the events and occurrences alleged herein, and for
                                6    the damages suffered by Plaintiff.
                                7            5.       Plaintiff is informed and believes, and on that basis alleges, that all
                                8    defendants, including the fictitious DOE defendants, were at all relevant times
                                9    acting as actual agents, captive agents or brokers, conspirators, ostensible agents,
                           10        partners, brokers and/or joint venturers, and/or employees of all other defendants,
                           11        and that all acts alleged herein occurred within the course and scope of said agency,
                           12        employment, partnership, joint venture, conspiracy and/or enterprise, and with the
                           13        express and/or implied permission, knowledge, consent, authorization, and
                           14        ratification of their co-defendants; however, this allegation is pleaded as an
                           15        alternative theory wherever not doing so would result in a contradiction with other
                           16        allegations.
                           17                6.       Plaintiff is informed and believes and on that basis alleges that, at all
                           18        times herein mentioned, there was a unity of interest and ownership between Mr.
                           19        Wang and AWI such that the individuality and separateness between them ceased
                           20        to exist if in fact it ever existed; Mr. Wang used assets of AWI for his own
                           21        purposes, and assets of AWI and Mr. Wang were otherwise commingled; at all
                           22        relevant times, Mr. Wang controlled AWI; Mr. Wang used AWI as a vehicle for
                           23        conducting his personal business; and Mr. Wang so managed and controlled AWI
                           24        that it would sanction fraud and promote injustice if he were not held responsible
                           25        for the obligations of AWI.
                           26                                      JURISDICTION AND VENUE
                           27                7.       This is an action for federal copyright infringement under 17 U.S.C. §§
                           28        101 et seq., and unfair competition under California Business and Professions Code
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                       3
        LOS ANG ELES
                                                                            COMPLAINT
                                     BN 45690905v16
                                    Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 4 of 20 Page ID #:4



                                1    §§ 17200 et seq.
                                2            8.       This Court has jurisdiction over the subject matter of this lawsuit
                                3    pursuant to, inter alia, 28 U.S.C. § 1331 and 1338(a).
                                4            9.       This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332
                                5    because Jangle Vision and the Defendants are citizens of different states and the
                                6    amount in controversy exceeds $75,000, exclusive of costs and interest.
                                7            10.      This Court has supplemental jurisdiction over the state law claims
                                8    pursuant to 28 U.S.C. § 1367(a).
                                9            11.      This Court has personal jurisdiction over the Defendants because they
                           10        have systemic and continuous contacts with the State of California, including by
                           11        having formed businesses that serve and target customers who reside in the State of
                           12        California. Further, Defendants have committed acts of copyright infringement,
                           13        and the other acts complained of herein, in this judicial district. Venue is proper in
                           14        the Central District under 28 U.S.C. § 1391(b)(2) and (d).
                           15                                       FACTUAL ALLEGATIONS
                           16                12.      Jangle Vision is a multi-faceted art and design house focusing on the
                           17        intersection of art and design in real world and technical applications, based in
                           18        Beverly Hills, California. Claudia D. Messica, aka Claudia Diroma (hereinafter
                           19        “Ms. Diroma”), is Plaintiff’s Managing Member, Creator, and artistic driving force.
                           20                13.      Commencing in or around 2015, and continuing thereafter, Ms.
                           21        Diroma created a series of original, visually arresting, highly distinctive two-
                           22        dimensional drawings, animated video clips and related graphical works depicting
                           23        androgynous-presenting female characters that are readily distinguishable and
                           24        immediately identifiable by, among other details, the lithe, angular shape of their
                           25        bodies and their skin-tight full body suits or “skins” in pink, blue, black and red,
                           26        revealing only their eyes and mouth through openings in the face of the skin. Each
                           27        skin color is symbolic of the changing chameleon-like “skins” that women, out of
                           28        necessity or social pressure, take on in their daily lives. Each colored skin
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                      4
        LOS ANG ELES
                                                                            COMPLAINT
                                     BN 45690905v16
                                    Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 5 of 20 Page ID #:5



                                1    represents a different totem within the Jangle Vision brand. (These works will be
                                2    referred to collectively as the “Jangle Vision Twins.”) The Jangle Vision Twins are
                                3    original to Ms. Diroma and are copyrightable subject matter. Representative
                                4    images of the Jangle Vision Twins are set forth herein below:
                                5

                                6

                                7

                                8

                                9

                           10

                           11

                           12

                           13

                           14                14.      On or about July 15, 2020, Ms. Diroma assigned all exclusive
                           15        worldwide rights, title and interest in and to the Jangle Vision Twins, including the
                           16        copyrights thereto, to Plaintiff. In 2020, Plaintiff obtained the following United
                           17        States Copyright Registrations for works featuring the Jangle Vision Twins:
                           18                      a. Plaintiff is the owner of United States Copyright Registration No. VA
                           19                         2-221-293 for its two-dimensional artwork entitled Jangle Vision
                           20                         Original Face Revised. The date of first publication of this registered
                           21                         work is June 30, 2017. The effective date of this registration is
                           22                         September 07, 2020. A copy of the United States Federal Copyright
                           23                         Certificate of Registration for this work is attached hereto as Exhibit
                           24                         A.
                           25                      b. Plaintiff is the owner of United States Copyright Registration No. PA
                           26                         2-261-827 for its motion picture entitled Jangle Vision Video. The
                           27                         date of first publication of this registered work is April 3, 2018. The
                           28                         effective date of this registration is September 07, 2020. A copy of the
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                      5
        LOS ANG ELES
                                                                            COMPLAINT
                                     BN 45690905v16
                                    Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 6 of 20 Page ID #:6



                                1                     United States Federal Copyright Certificate of Registration for this
                                2                     motion picture is attached hereto as Exhibit B.
                                3                  c. Plaintiff is the owner of United States Copyright Registration No. VA
                                4                     2-223-013 for its two-dimensional artwork entitled Jangle Twin Series.
                                5                     The date of first publication of this registered work is June 30, 2018.
                                6                     The effective date of this registration is September 07, 2020. A copy
                                7                     of the United States Federal Copyright Certificate of Registration for
                                8                     this work is attached hereto as Exhibit C.
                                9            15.      On or around November 26, 2018, Ms. Diroma, submitted an online
                           10        application to AWI for a position as a temporary graphic designer. Shortly
                           11        thereafter, Ms. Diroma also entered an online contest to be authorized to
                           12        photograph one of AWI’s runway shows. In connection with these applications
                           13        Ms. Diroma provided Defendants with links to the Jangle Vision website and a
                           14        copy of her artistic portfolio, which included all of the artwork that Ms. Diroma had
                           15        produced under the Jangle Vision brand through November 26, 2018, including
                           16        collections of individual Jangle Vision Twins in different colored skins framed
                           17        within circular structures. The circular shape was intentionally selected to visually
                           18        communicate the differing environments within which women are framed during
                           19        their daily lives, another core theme of the Jangle Vision brand that extends the
                           20        symbolism of the different colored skins.
                           21                16.      On or around December 4, 2018, Ms. Diroma was contacted via
                           22        telephone by Juno Kim, a Talent Acquisition Consultant for Defendants. During
                           23        their conversations, Mr. Kim confirmed that Defendants received a copy of Ms.
                           24        Diroma’s application and portfolio, told her that her work and résumé stood out
                           25        from the other applicants, and inquired further regarding Ms. Diroma’s interest in
                           26        the available graphic designer position. The two discussed Ms. Diroma’s
                           27        professional background and salary requirements before Mr. Kim’s focus
                           28        eventually shifted to the Jangle Vision Twins, which he praised effusively.
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                      6
        LOS ANG ELES
                                                                            COMPLAINT
                                     BN 45690905v16
                                    Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 7 of 20 Page ID #:7



                                1            17.      During this conversation, which lasted one hour, Mr. Kim solicited
                                2    information from Ms. Diroma regarding the Jangle Vision Twins and her
                                3    inspiration for creating the characters. During this discussion Ms. Diroma
                                4    explained to Mr. Kim that the twins, which she had been working on for nearly
                                5    seven years, embodied her artistic alias and served as the central focus and face of
                                6    Ms. Diroma’s creative outlet, the Jangle Vision brand. Ms. Diroma further
                                7    explained that the different colored skins worn by the Jangle Vision Twins were
                                8    designed to represent the Universal Woman, wearing many “skins” during her daily
                                9    life and constituting different totems within the Jangle Vision brand.
                           10                18.      At the conclusion of their conversation, Mr. Kim told Ms. Diroma that
                           11        she needed to provide Defendants with additional character designs before her
                           12        application could be considered by Defendants. Mr. Kim further instructed that
                           13        Defendants were very difficult to please, and as such, these additional materials,
                           14        which he requested should include a stand-alone page on Ms. Diroma’s website
                           15        specifically tailored to Defendants and its design team. Mr. Kim also requested that
                           16        the materials be transmitted to Defendants by email delivery to Mr. Kim through
                           17        both his AWI and personal email addresses.
                           18                19.      At no point did Mr. Kim ever inform Ms. Diroma that the submitted
                           19        materials would be used by Defendants for any purpose other than to confidentially
                           20        evaluate Ms. Diroma’s qualifications for the open designer position. Similarly, Ms.
                           21        Diroma never provided Mr. Kim or anyone else at Defendants with approval for
                           22        Defendants to utilize the submitted materials for any purpose other than to consider
                           23        her qualifications for the position.
                           24                20.      Wanting to make a good impression, Ms. Diroma did exactly what was
                           25        requested, and on December 8, 2018, Ms. Diroma sent Mr. Kim an email
                           26        containing the requested materials and a link to the Jangle Vision website, which
                           27        had been specifically curated for Defendants. Responding to the special interest
                           28        Mr. Kim had expressed in the Jangle Vision Twins, this specially curated content
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                    7
        LOS ANG ELES
                                                                            COMPLAINT
                                     BN 45690905v16
                                    Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 8 of 20 Page ID #:8



                                1    prominently featured multiple images of the Jangle Vision Twins in the different
                                2    colored skins and framed in circular environments as described in paragraph 15
                                3    above, revealing the essence and the details of the Jangle Vision Twins Universal
                                4    Woman concept and brand.
                                5            21.      Shortly after transmitting the email, Ms. Diroma contacted Mr. Kim
                                6    asking that he confirm his receipt of the submitted materials. Mr. Kim never
                                7    responded to this inquiry. Similarly, neither Mr. Kim, nor any other representative
                                8    from Defendants, ever contacted Ms. Diroma about the job or contest that she had
                                9    applied for.
                           10                22.      Having heard nothing at all from Defendants after her final submission
                           11        of specially selected artwork to Defendants on December 8, 2018, Ms. Diroma was
                           12        surprised to receive an automated notification from the LinkedIn system on July 1,
                           13        2020, that Mr. Kim had viewed her LinkedIn profile. Then, several hours later on
                           14        that same date, Ms. Diroma received multiple contacts from friends and associates
                           15        familiar with her Jangle Vision Twins works, advising her that a video clip
                           16        advertisement displaying 3D animated versions of the Jangle Vision Twins had
                           17        been posted on Defendants’ Instagram page – with approximately 5.4 million
                           18        followers – promoting Defendants’ line of luxury, high priced “rhinestone”
                           19        designer hand bags. Each hand bag in the Defendants’ rhinestone product line is
                           20        distinguished by the exterior of the bag being completely covered with affixed
                           21        rhinestones.
                           22                23.      The advertisement consists of an approximately twenty-second long
                           23        video featuring two androgynous-presenting, lithe female characters, each of whom
                           24        is clad in a pink “skin” with only the eyes and mouth visible through openings in
                           25        the face of the skin. Like the materials submitted by Ms. Diroma, the female
                           26        characters in the Defendants’ advertisement were framed within circular
                           27        environments. Specifically, they were depicted lounging in a round martini-glass-
                           28        shaped pool. These animated characters are unmistakably based on, derivative of
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                     8
        LOS ANG ELES
                                                                           COMPLAINT
                                     BN 45690905v16
                                    Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 9 of 20 Page ID #:9



                                1    and flagrantly infringe the copyrighted Jangle Vision Twins. (These infringing
                                2    reproductions of the Jangle Vision Twins will be referred to collectively as the
                                3    “Infringing Characters.”) As the ad continues, the camera pans out to reveal
                                4    additional Infringing Characters lounging in similar circular pools. The animated
                                5    display progressively evolves to reveal that the pools populated by Infringing
                                6    Characters are not pools at all, but rather, are individual rhinestones on the
                                7    advertised rhinestone hand bag. A representative image from Defendant’s
                                8    Instagram ad, posted July 1, 2020 and currently available through Defendant’s
                                9    Instagram page, is set forth herein below:
                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20                24.      Ms. Diroma also discovered that the above-described advertisement
                           21        was posted on July 1, 2020, to Defendants’ Facebook page, which is followed by
                           22        approximately 830,000 people.
                           23                25.      Moreover, Mr. Wang posted the same advertisement to his personal
                           24        Instagram account, which has approximately 435,000 followers.
                           25                26.      Thereafter, on July 2, 2020, Ms. Diroma discovered that a second
                           26        advertisement featuring Infringing Characters was posted by Defendants’ Instagram
                           27        page. Like the first advertisement, the second advertisement was a video clip,
                           28        which prominently featured Infringing Characters framed lounging within circular
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                    9
        LOS ANG ELES
                                                                          COMPLAINT
                                     BN 45690905v16
                                Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 10 of 20 Page ID #:10



                                1   martini-glass-shaped pools which were revealed to be rhinestones on Defendants’
                                2   hand bag. (This advertisement and the advertisement described in paragraph 23
                                3   above will sometimes be referred to collectively herein as the “Infringing Ads.”) A
                                4   representative image from this advertisement is set forth below:
                                5   /
                                6   /
                                7

                                8

                                9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20               27.      The Infringing Ads continue to be presented to the public through
                           21       Defendants’ social media platforms, which are accessed by tens of millions of
                           22       individual consumers throughout the United States and throughout the world.
                           23               28.      In addition to the Infringing Ads, Ms. Diroma also learned that
                           24       Defendants presented the Infringing Characters in a series of targeted email
                           25       advertisements. The first email, sent to Defendants’ customer database on July 1,
                           26       2020, featured a still image of the advertisement identified in paragraph 26 above.
                           27       A second email, sent to Defendants’ customer database on July 8, 2020, featured a
                           28       view from the back of a lithe female figure clad in a black “skin” which clearly
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                   10
        LOS ANG ELES
                                                                          COMPLAINT
                                    BN 45690905v16
                                Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 11 of 20 Page ID #:11



                                1   evokes and infringes the Jangle Vision Twins characters, with Defendants’
                                2   rhinestone bag draped over the character’s shoulder. Each of these blast email
                                3   advertisements includes links which redirect potential customers to Defendants’
                                4   website where they could purchase the identified bag. (These email campaigns will
                                5   sometimes be referred to collectively as the “Infringing Emails.”)
                                6           29.      Plaintiff is informed and believes, and on that basis alleges, that the
                                7   Infringing Ads were also prominently displayed on “point of sale” video monitors
                                8   and signage within Defendants’ retail stores and store-in-stores, both in the United
                                9   States and throughout the world.
                           10               30.      Plaintiff is informed and believes, and on that basis alleges, that prior
                           11       to Defendants’ July 2020 launch of the massive online marketing campaign of the
                           12       Infringing Ads and Infringing Emails promoting Defendants’ rhinestone hand bag
                           13       line, Defendants had been marketing, promoting and selling identical or
                           14       substantially similar rhinestone studded luxury hand bags since not later than
                           15       January 2020. Plaintiff is further informed and believes, and on that basis alleges,
                           16       that after, and as a direct, proximate consequence of, the July 2020 launch and
                           17       continuing presentation of the Infringing Ads and Infringing Emails, the sales of the
                           18       Defendants’ rhinestone hand bags dramatically increased.
                           19               31.      Plaintiff is informed and believes, and on that basis alleges, that from
                           20       July 2020, through November 2020, Defendants expanded its line of rhinestone
                           21       hand bags from two to seven distinct styles, at retail prices as high as $1,895 per
                           22       product. These additional styles were also offered in additional colors, each of
                           23       which is included in the color palette of the Jangle Vision Twins disclosed by Ms.
                           24       Diroma to Defendants in December 2018.
                           25               32.      Plaintiff is informed and believes, and on that basis alleges, that
                           26       Defendants further exploited the massive consumer interest in the rhinestone
                           27       handbag line created by the Infringing Characters, the Infringing Ads and the
                           28       Infringing Emails to add additional high-priced rhinestone-embedded products to
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                     11
        LOS ANG ELES
                                                                           COMPLAINT
                                    BN 45690905v16
                                Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 12 of 20 Page ID #:12



                                1   its product offerings. Before Defendants’ infringing ad campaign began in July
                                2   2020, Defendants offered one rhinestone hand bag and one rhinestone embedded
                                3   shoe design. Following the success of the infringing ad campaign, Defendants
                                4   added the additional hand bag styles and colors alleged above, and also added satin
                                5   pouches with rhinestone embedded handles, rhinestone knot earrings, and
                                6   rhinestone embedded nylon pouches, slippers, sandals and bracelets. (These new
                                7   product offerings will sometimes be referred to collectively as the “Spin-Off
                                8   Products.”) Defendants’ advertising for the rhinestone sandals additionally infringe
                                9   the Jangle Vision Twins by displaying a lithe female figure clad in a black “skin,”
                           10       which itself evokes and infringes the Jangle Vision Twins, wearing the sandals,
                           11       thereby evoking that design detail on the Jangle Vision Twins wearing black foot
                           12       coverings.
                           13               33.      Plaintiff is informed and believes, and on that basis alleges, that
                           14       Defendants’ misappropriation of Plaintiff’s post-modern, universal, chameleon
                           15       “Universal Woman” manifested in the Jangle Vision Twins and unlawfully copied
                           16       in the Infringing Characters became the cornerstone of an entirely new branding
                           17       concept for not only the rhinestone hand bag line and the Spin-Off Products, but for
                           18       Defendants’ entire fashion apparel and accessory collection. Plaintiff is informed
                           19       and believes, and on that basis alleges, that the keystone of Defendants’ brand
                           20       building efforts was the social media campaign launched in July 2020 with the
                           21       Infringing Ads and augmented with paid advertising on Instagram and Facebook
                           22       incorporating the content from the Infringing Ads.
                           23               34.      Plaintiff is informed and believes, and on that basis alleges, that a
                           24       unique and uniquely valuable element of such online social media advertising to the
                           25       advertiser is the wealth of data captured and analyzed by the media platforms about
                           26       each unique visitor who views the given ad and is then tracked with each further
                           27       visit. This data enables the advertiser to identify content that produces particularly
                           28       strong responses, to target additional advertising to the interested consumers, to
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                     12
        LOS ANG ELES
                                                                           COMPLAINT
                                    BN 45690905v16
                                Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 13 of 20 Page ID #:13



                                1   tailor further advertising to reinforce and increase the consumer’s interest in the
                                2   advertiser’s brand, and ultimately to convert the consumer’s interest into product
                                3   purchases. The system works like a funnel, and is successful to the extent that an
                                4   advertisement with compelling, exciting, groundbreaking content is at the top of the
                                5   funnel, drawing consumers into the funnel and then producing not only sales of the
                                6   particular product featured in that ad, but all of the ancillary and extremely valuable
                                7   benefits described above, including further product sales and brand enhancement.
                                8           35.      Plaintiff is informed and believes, and on that basis alleges, that the
                                9   Infringing Ads were the perfect vehicle to be at the top of the funnel. Plaintiff is
                           10       further informed and believes, and on that basis alleges, that Defendants expended
                           11       hundreds of thousands of dollars, or more, over more than one year in paid social
                           12       media advertising featuring the Infringing Ads, Infringing Characters and other
                           13       infringing content. This paid social media advertising has thereby reached over one
                           14       billion users of the Facebook and Instagram platforms worldwide.
                           15               36.      Plaintiff is informed and believes, and on that basis alleges, that as a
                           16       direct, proximate consequence of all of the infringing activity alleged above,
                           17       Defendants’ overall product sales and brand recognition and value has increased by
                           18       huge margins.
                           19

                           20                                     FIRST CLAIM FOR RELIEF
                           21                 (Federal Copyright Infringement Under 17 U.S.C. §§ 101 et. seq.
                           22                              - Against Defendants and DOES 1-10, Inclusive)
                           23               37.      Plaintiff re-alleges and incorporates here by this reference each of the
                           24       allegations set forth in paragraphs 1 through 36 hereof, inclusive, as if fully set
                           25       forth here.
                           26               38.      Plaintiff is the owner of all worldwide right, title and interest in and to
                           27       each and all of the several Jangle Vision Twins works, including the registered
                           28       copyrights thereto.
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                     13
        LOS ANG ELES
                                                                           COMPLAINT
                                    BN 45690905v16
                                Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 14 of 20 Page ID #:14



                                1           39.      Defendants had full and complete access to and knowledge of the
                                2   Jangle Vision Twins, in that Defendants affirmatively solicited, sought out and
                                3   received complete copies of all Jangle Vision Twins works from Ms. Diroma under
                                4   the pretense of considering her for employment as a designer by AWI. Defendants
                                5   have never been given any consent, permission, authorization or license from
                                6   Plaintiff to use, display, create derivative works based on, or otherwise exploit the
                                7   Jangle Vision Twins, or any component or element thereof.
                                8           40.      Plaintiff is informed and believes, and on that basis alleges, that
                                9   Defendants since July 2020 have knowingly, willfully and flagrantly infringed
                           10       Plaintiff’s copyrighted Jangle Vision Twins by creating, reproducing, publicly
                           11       displaying and otherwise commercially exploiting the Infringing Characters in the
                           12       Infringing Ads, the Infringing Emails and in other displays and uses, including by
                           13       blast email delivery to Defendants’ customer and prospect databases, continuous
                           14       presentation on Defendants’ multiple social media platforms, paid promotional
                           15       displays on multiple social media platforms, and by other means and media
                           16       throughout the United States and the world.
                           17               41.      Plaintiff is informed and believes, and on that basis alleges, that
                           18       Defendants have used and relied upon the Infringing Characters, the Infringing Ads
                           19       and the Infringing Emails as the cornerstone and central component of their
                           20       promotion, marketing and advertising of the Defendants’ rhinestone line of
                           21       exclusive, luxury hand bags. The signature design element of all of the rhinestone
                           22       bags is a hand bag completely covered with affixed rhinestones. The Infringing
                           23       Ads and Infringing Emails, by design, indelibly conflate and merge in the
                           24       perception of the viewing consumer the highly distinctive, ultramodern, memorable
                           25       Jangle Vision Twins images, unlawfully reproduced as the Infringing Characters,
                           26       by displaying the Infringing Characters in pools, intentionally meant to invoke the
                           27       same circular environment in which Ms. Diroma presented the Jangle Vision
                           28       Twins, which morph via animation into a field of rhinestones, or which are
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                     14
        LOS ANG ELES
                                                                           COMPLAINT
                                    BN 45690905v16
                                Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 15 of 20 Page ID #:15



                                1   displayed in still images of a field of rhinestones with Infringing Characters visible
                                2   in many of the rhinestones.
                                3           42.      Plaintiff is informed and believes, and on that basis alleges, that the
                                4   purposeful correlation and integration of the Jangle Vision Twins design with the
                                5   rhinestone bag product line created by the Infringing Characters, the Infringing Ads
                                6   and the Infringing Emails has directly, extensively, uniquely and unjustly increased
                                7   Defendants’ sales and profits from the rhinestone bag line.
                                8           43.      Plaintiff is further informed and believes, and on that basis alleges,
                                9   that, building on the popularity and success of the rhinestone bag line generated by
                           10       Defendants’ infringing misuse of the Infringing Characters, the Infringing Ads and
                           11       the Infringing Emails, Defendants have added the Spin-Off Products, which have
                           12       generated additional unjust sales and profits.
                           13               44.      Defendants’ acts of copyright infringement as alleged above were, and
                           14       continue to be, willful, intentional and malicious.
                           15               45.      As a direct, proximate and intended consequence of their creation of,
                           16       and their massive, initial and ongoing publication and display of, the Infringing
                           17       Characters, the Infringing Ads and the Infringing Emails, Defendants have realized
                           18       unjust, unlawful and unfair revenues and profits, including sales of the rhinestone
                           19       bags and of the Spin-Off Products, as well as enhanced consumer recognition and
                           20       brand value of the Defendants’ brand and associated good will. Plaintiff is entitled
                           21       to disgorgement of Defendants’ unjust profits and gains attributable to the
                           22       infringement of the Jangle Vision Twins in an amount according to proof, but
                           23       believed to be not less than $75 million for U.S. sales alone.
                           24               46.      In addition, Defendants’ unauthorized publication of the Infringing
                           25       Characters as alleged above throughout the U.S. and the world for over one year,
                           26       and continuing, has directly and proximately injured and damaged Plaintiff by
                           27       misappropriating the essence, the themes and the visual elements of the entire
                           28       portfolio of Jangle Vision works, concept and brand, which have never previously
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                     15
        LOS ANG ELES
                                                                           COMPLAINT
                                    BN 45690905v16
                                Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 16 of 20 Page ID #:16



                                1   been commercially published or exploited by Plaintiff. By saturating social media
                                2   and other channels of communication with the Infringing Characters, the Infringing
                                3   Ads and the Infringing Emails, Defendants have interfered with and completely
                                4   preempted Plaintiff’s plans and opportunities to commercially develop and exploit
                                5   the Jangle Vision Twins works and concept for Plaintiff’s own account. Among
                                6   other negative, damaging consequences, Defendants’ massive, ongoing publication
                                7   of the Infringing Characters has preempted and destroyed the market for Plaintiff to
                                8   sell the original Jangle Vision Twins works as well as limited edition prints, posters
                                9   and other reproductions of those previously unpublished works. Plaintiff has
                           10       suffered actual damages as a direct, proximate consequence of Defendants’
                           11       infringement in an amount according to proof, but believed to be not less than $6
                           12       million.
                           13               47.      Plaintiff is without an adequate remedy at law, and will suffer
                           14       irreparable harm and injury unless Defendants’ acts of copyright infringement are
                           15       enjoined as prayed herein, in that Defendants threaten to and will, unless enjoined,
                           16       continue to infringe Plaintiff’s copyrights and the amount of the economic harm
                           17       that will be suffered by Plaintiff from such continuing infringement will be
                           18       extremely difficult to ascertain.
                           19                                    SECOND CLAIM FOR RELIEF
                           20                   (Unfair Competition [Cal. Bus. & Prof. Code, § 17200 et. seq.]
                           21                            - Against All Defendants and DOES 1-10, Inclusive)
                           22               48.      Plaintiff hereby re-alleges and incorporates by reference each of the
                           23       allegations from paragraph numbers 1 through 36 and 38 through 44 hereof,
                           24       inclusive, as if fully set forth herein.
                           25               49.      Section 17200 of the California Business and Professions Code
                           26       prohibits unfair competition, including any unlawful, unfair, or fraudulent business
                           27       act or practice.
                           28               50.      Plaintiff is informed and believes, and on that basis alleges, that
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                     16
        LOS ANG ELES
                                                                           COMPLAINT
                                    BN 45690905v16
                                Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 17 of 20 Page ID #:17



                                1   Defendants have used and relied upon the Infringing Characters as the cornerstone
                                2   and central component of their promotion, marketing and advertising of the
                                3   rhinestone bag line and the Spin-Off Products, as well as the rebranding of
                                4   Defendants’ entire catalog of product offerings.
                                5           51.      Plaintiff is informed and believes, and on that basis alleges, that the
                                6   purposeful, unlawful correlation and integration of the Jangle Vision Twins design
                                7   with the rhinestone bag line and spin-off rhinestone embedded products created by
                                8   the Infringing Characters, the Infringing Ads, the Infringing Emails and other
                                9   infringing advertising content, as well as Defendants’ overall misappropriation and
                           10       unlawful use of the proprietary, non-public Jangle Vision Twins concept, designs,
                           11       themes, details and brand has directly, extensively and uniquely increased
                           12       Defendants’ sales and profits from the rhinestone bag line and Spin-Off Products,
                           13       and further, has significantly enhanced the visibility, fame, value and popularity of
                           14       Defendants’ overall brand among the consumers exposed to Defendants’ infringing
                           15       publications. Defendants would not have obtained these benefits but for their
                           16       improper, unfair, unlawful and infringing use and display of the Jangle Vision
                           17       Twins.
                           18               52.      Defendant’s conduct constitutes acts of unfair competition in violation
                           19       of California Business and Professions Code § 17200.
                           20               53.      Pursuant to California Business & Professions Code § 17203, Plaintiff
                           21       is entitled to preliminary and permanent injunctive relief ordering Defendants to
                           22       cease this unfair competition, as well as restitution, including but not limited to
                           23       disgorgement of all of Defendants’ profits associated with this unfair competition,
                           24       in an amount according to proof but believed to be not less than $75 million.
                           25                                        PRAYER FOR RELIEF
                           26               WHEREFORE, Plaintiff respectfully requests judgment as follows:
                           27               1.       That Defendants be adjudged to have infringed upon Plaintiff’s
                           28       registered copyrights in the Jangle Vision Twins in violation of 17 U.S.C. § 106
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                     17
        LOS ANG ELES
                                                                           COMPLAINT
                                    BN 45690905v16
                                Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 18 of 20 Page ID #:18



                                1   and 508.
                                2           2.       That Defendants and their agents, officers, directors, servants,
                                3   employees, attorneys, successors and assigns, and all others in active concert or
                                4   participation with Defendants be preliminarily and permanently enjoined from
                                5   directly or indirectly infringing Plaintiff’s copyrights in the Jangle Vision Twins .
                                6           3.       That Defendants, and each of them jointly and severally, be ordered to
                                7   disgorge to Plaintiff the unjust revenues and profits realized by Defendants as a
                                8   direct and proximate consequence of Defendants’ copyright infringement, in a sum
                                9   according to proof, but believed to be not less than $75 million.
                           10               4.       That Plaintiff be awarded against Defendants, and each of them jointly
                           11       and severally, the actual damages suffered by Plaintiff as a direct and proximate
                           12       consequence of Defendants’ copyright infringement, in a sum according to proof,
                           13       but believed to be not less than $6 million.
                           14               5.       That Defendants, and each of them, be preliminarily and permanently
                           15       enjoined against further acts of unfair competition as alleged herein, and be ordered
                           16       to make restitution and disgorgement to Plaintiff of all of Defendants’ profits
                           17       associated with this unfair competition in an amount according to proof, but
                           18       believed to be not less than $75 million, pursuant to Cal. Bus. & Prof. Code §
                           19       17203.
                           20               6.       For costs of suit incurred herein, including reasonable attorneys’ fees,
                           21       as allowed by law;
                           22               7.       For pre-judgment interest as allowed by law; and
                           23

                           24

                           25

                           26

                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                    18
        LOS ANG ELES
                                                                           COMPLAINT
                                    BN 45690905v16
                                Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 19 of 20 Page ID #:19



                                1           8.       For such other, further and different relief as the Court may deem just
                                2   and proper.
                                3

                                4
                                    DATED: August 16, 2021                     BUCHALTER
                                5                                              A Professional Corporation
                                6

                                7                                              By:
                                                                                            C. DENNIS LOOMIS
                                8                                                            AARON LEVINE
                                                                                            Attorneys for Plaintiff
                                9                                                          JANGLE VISION, LLC
                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                    19
        LOS ANG ELES
                                                                          COMPLAINT
                                    BN 45690905v16
                                Case 2:21-cv-06627 Document 1 Filed 08/16/21 Page 20 of 20 Page ID #:20



                                1                                      JURY DEMAND
                                2           Plaintiff hereby demands a trial by jury of all claims triable by jury.
                                3

                                4
                                    DATED: August 16, 2021                   BUCHALTER
                                5                                            A Professional Corporation
                                6

                                7                                            By:
                                                                                           C. DENNIS LOOMIS
                                8                                                           AARON LEVINE
                                                                                           Attorneys for Plaintiff
                                9                                                         JANGLE VISION, LLC
                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION                                                   20
        LOS ANG ELES
                                                                         COMPLAINT
                                    BN 45690905v16
